



Exhibit 10.3






COMMUNITY HEALTHCARE TRUST
INCORPORATED


FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
THIS FIRST AMENDMENT TO THE EMPLOYMENT AGREEMENT (the “First Amendment”) by and
between Community Healthcare Trust Incorporated, a Maryland corporation (the
“Corporation”), and LEIGH ANN STACH (“Officer”) is made and entered into as of
January 12, 2017 and effective as of January 1, 2017 (the “Effective Date”).
RECITALS
WHEREAS, the Corporation and Officer have entered into that certain Employment
Agreement dated April 1, 2014 (the “Employment Agreement”);
WHEREAS, in a meeting on November 1, 2016, the Board of Directors of the
Corporation, at the recommendation of the Compensation Committee of the
Corporation, approved a salary adjustment for the Officer through an amendment
to the Employment Agreement; and
WHEREAS, pursuant to Section 8.3 of the Employment Agreement, any modification
to the Employment Agreement must be in writing and signed by the party against
whom enforcement of such modification is sought.
NOW, THEREFORE, in consideration of the foregoing premises, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
affirmed, the parties hereto agree to the following:
1.    Amendment. The first sentence of Section 3.1 of the Employment Agreement
is hereby deleted and replaced in its entirety by the following:
As payment for the services to be rendered by Officer as provided in Section 1
and subject to the terms and conditions of Section 2, Corporation agrees to pay
to Officer a “Base Salary” of $175,000.00 per annum effective as of the
Effective Date, payable in 24 equal semi-monthly installments, or in such other
periodic installments as mutually agreed to by the Corporation and Officer.
2.    No Further Amendment; Controlling Instrument. Except as provided herein,
the Employment Agreement shall remain in full force and effect and without other
changes. In the event of a conflict between the terms of this First Amendment
and the Employment Agreement, this First Amendment shall control.
3.    Employment Agreement. From and after the date of this First Amendment, any
and all terms referring to the Employment Agreement, as used in all of the
documents evidencing the employment of the Officer, shall mean the Employment
Agreement as amended by this First Amendment.
4.    Binding Effect. This First Amendment shall be binding upon the parties,
their respective successors, and assigns.
5.    Counterparts. This First Amendment may be executed in any number of
counterparts, each of which will be deemed to be an original. Any or all
counterpart originals may be executed by facsimile signature, each such
signature to be deemed an original signature.


1



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed and delivered this First
Amendment as of January 12, 2017, to be effective as of the Effective Date.


 
COMPANY:
 
 
 
 
COMMUNITY HEALTHCARE TRUST INCORPORATED
 
 
 
 
 
 
 
By:
/s/ Timothy G. Wallace
 
Name:
Timothy G. Wallace
 
Title:
President and Chief Executive Officer
 
 
 
 
 
 
 
OFFICER:
 
 
 
 
/s/ Leigh Ann Stach
 
Leigh Ann Stach, Vice President and Financial Reporting and Chief Accounting
Officer









2

